Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 1 of 22 Page ID #15




                        Exhibit A
                                                                         Electronically Filed
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 2 of 22 Page ID #16
                                                                                               Kahalah A. Clay
                                                                                                   Circuit Clerk
                                                                                             CARMEN GLENN
                                                                                                       20L0189
                                                                                               St. Clair County
                      CIRCUIT COURT FOR THE 20^“ JUDICIAL CIRCUIT                           3/6/2020 10:32 AM
                         COUNTY OF ST. CLAIR, STATE OF ILLINOIS                                        8760231


HAUNAH VANLANINGHAM and                       )
DANIELLE SCHWARTZ, individually               )
and on behalf of all other similarly-         )
situated current citizens of Illinois,        )
                                              )
        Plaintiffs,                           )
                                              )
V.                                            )      No. 20-L-0189
                                              )
CAMPBELL SOUP CO.,                            )
                                              )
        Defendant.                            )


                                CLASS ACTION COMPLAINT
                       ■




        Plaintiffs, Haunah Vanlaningham and Danielle Schwartz, individually and on behalf of all

other similarly-situated current citizens of Illinois, allege the following facts and claims upon

personal knowledge, investigation of counsel, and information and belief.

                                       CASE SUMMARY

        1.       This case arises out of Defendant Campbell’s Soup Co.’s (“Defendant”)

deceptive, unfair, and false practices regarding its “Home Style” soups, specifically:

                 Harvest Tomato With Basil;
                 Healthy Request Harvest With Basil;
                 Zesty Tomato Bisque;
                 New England Clam Chowder;
                 Light New England Clam Chowder;
                 Vegetable Medley;
                 Minestrone; and
                 Potato Broccoli Cheese (the “Home Style Soups”).

       2.       This case also arises out of Defendant’s deceptive, unfair, and false practices

regarding its “Slow Kettle” soups, specifically:

                                          Page 1 of21
                                      Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 3 of 22 Page ID #17




                 Tomato & Sweet Basil Bisque;
                 Roasted Red Pepper & Smoked Gouda Bisque;
                 New England Clam Chowder;
                 New England Clam Chowder With Fresh Cream; and
                 Creamy Broccoli Cheddar Bisque (the “Slow Kettle Soups”)-

  The Home Style Soups and Slow Kettle Soups are collectively referred to as the “Soups.”

        3.       On the label of the Home Style Soups, Defendant intentionally, deceptively.

falsely, and unfairly represents that the Soups have “No Preservatives Added,” which deceived

Plaintiff and reasonable consumers into believing that the Soups contain no preservatives.

        4.        On its website describing the ingredients in its Home Style Soups Defendant

intentionally, deceptively, falsely, and unfairly states: “No artificial flavors and no added

preservatives or colors,” which deceives reasonable consumers into believing that the Home Style

Soups contain no artificial flavors or contain no added preservatives or colors or contain no

artificial flavors, preservatives or colors'

        5.       On the lid of the Slow Kettle Soups, Defendant intentionally, deceptively, falsely.

and unfairly represents that the Soups are “Made With Patience, Not Preservatives” which

deceived Plaintiff and reasonable consumers into believing that the Slow Kettle Soups contain

no preservatives.

        6.        On its website describing the ingredients in the Slow Kettle Soups, Defendant

intentionally, deceptively, falsely, and unfairly states: “No artificial flavors. Campbell’s Slow

Kettle Style soups contain no preservatives, no artificial colors, no artificial flavors and no added

MSG,” which deceives reasonable consumers into believing that the Soups contain no artificial



 https;//\vvvvv.whatsinmyfood.com/pioduct/hoinestyle/ (last viewed on February 29, 2020).
                                                Page 2 of 21
                                            Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 4 of 22 Page ID #18




colors or artificial flavors.^

         7.        The Soups, however, contain preservatives because they contain the ingredients

citric acid, ascorbic acid, succinic acid, sodium phosphate, and/or xanthan gum, all of which are

preservatives (the “Preservatives”).

         8.        The Soups also contain artificial flavors because they contain monosodium

glutamate, disodium inosinate, disodium guanylate, citric acid, and/or succinic acid which are

commercially manufactured artificial flavors (the “Artificial Flavors”).

         9.        Based upon the packaging, labels, and marketing, Plaintiffs and reasonable

consumers reasonably believe and assume that Home Style Soups labeled, “No Preservatives

Added” and/or “No artificial flavors and no added preservatives or colors,” contain no

preservatives or artificial flavors.

         10.       Based upon the packaging, labels, and marketing. Plaintiffs and reasonable

consumers reasonably believe and assume that Slow Kettle Soups labeled, “Made with patience.

not preservatives” and/or “No artificial flavors. Campbell’s Slow Kettle Style soups contain no

preservatives, no artificial colors, no artificial flavors no added MSG,” contain no preservatives

or artificial flavors.

         11.       Because the Soups contain the Preservatives and/or Artificial Flavors, the

representations that the Soups contain no preservatives or artificial colors are unfair, false.

deceptive, and misleading.

         12.       By claiming that the Soups are free of preservatives and artificial colors.

Defendant deceived Plaintiffs and reasonable consumers into believing that the Soups do not


^ https://wwvv.vvhatsinmyfoocl.com/product/slow-kettle/ (last viewed on February 29, 2020).
                                                 Page 3 of 21
                                             Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 5 of 22 Page ID #19




contain preservatives or artificial colors, when they in fact contain the Preservatives and/or the

Artificial Colors.

        13.      Plaintiffs bring this case to recover damages for Defendant’s false, deceptive.

unfair, and misleading marketing and advertising in violation of the Illinois Consumer Fraud and

Deceptive Business Practices Act (“ICFA”), and Illinois common law.

                                        THE PARTIES

        14.    Plaintiff Haunah Vanlaningham is an Illinois citizen residing in St. Clair County,

Illinois. On a few occasions during the Class Period (as defined below), including in the first six

months of 2018, Plaintiff purchased the Defendant’s Home Style Harvest Tomato With Basil

soup at Target in Belleville, Illinois, for personal purposes after reviewing the “No Preservatives

Added” representation on the soup’s label, which deceived her. If Plaintiff had known the soup

in fact contained preservatives, she would not have purchased it or would have paid less for it.

Upon information and belief, the purchase price of the soup was $2.49.

        15.    Plaintiff Danielle Schwartz is an Illinois citizen residing in St. Clair County,

Illinois. On a few occasions during the Class Period (as defined below), including in the first six

months of 2018, Plaintiff purchased the Defendant’s Slow Kettle Tomato & Sweet Basil Bisque

at Target in Belleville, Illinois, for personal purposes after reviewing the “Made With Patience,

Not Preservatives” representation on the soup’s label, which deceived her. If Plaintiff had known

the soup in fact contained preservatives, she would not have purchased it or would have paid less

for it. Upon information and belief, the purchase price of the soup was $3.89.

       16.     The label of the Home Style Soup purchased by Plaintiff Vanlaningham is

substantially similar to the labels of the Home Style Soups she has not purchased in that each

                                          Page 4 of 21
                                      Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 6 of 22 Page ID #20




label claims that the Home Style Soups have “No Preservatives Added.” Accordingly, Plaintiff

Vanlaningham has standing to pursue claims relating to Home Style Soups she did not actually

purchase.

        17.       The label of the Slow Kettle Soup purchased by Plaintiff Schwartz is substantially

similar to the labels of the Slow Kettle Soups she has not purchased in that each label claims that

the Slow Kettle Soups are “Made With Patience, Not Preservatives.” Accordingly, Plaintiff

Schwartz has standing to pursue claims relating to Slow Kettle Soups she did not actually

purchase.

        18.       Defendant Campbell’s Soup Co. is a New Jersey corporation with its headquarters

and principal place of business in Camden, New Jersey.

                                  JURISDICTION AND VENUE

        19.       This Court has subject matter jurisdiction over this action because the amount in

controversy exceeds the minimum jurisdictional limits of the Court.

        20.       Plaintiffs believe and allege that the total value of their individual claims is, at

most, equal to the purchase price paid for the Soups. There is therefore no diversity jurisdiction

over this case.

       21.        Because the value of Plaintiffs’ claims are typical of all class members with

respect to the value of the claim, the total damages of Plaintiffs and Class Members, inclusive of

costs and attorneys’ fees is far less than the five-million dollars ($5,000,000) minimum threshold

to create federal court jurisdiction. There is therefore no CAFA jurisdiction for this case.

       22.        Defendant cannot plausibly allege that it had sufficient sales of the Soups in

Illinois during the Class Period to establish an amount in controversy that exceeds CAFA’s

                                            Page 5 of21
                                        Case No.; 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 7 of 22 Page ID #21




jurisdictional threshold.

         23.        This Court has personal jurisdiction over Defendant because Defendant has had

more than minimum contacts with the State of Illinois and has purposefully availed itself of the

privilege of conducting business in this state. In addition, as explained below, Defendant has

committed affirmative tortious acts within the State of Illinois that give rise to civil liability.

including distributing the fraudulently labeled Soups for sale throughout the State of Illinois.

         24.        Venue is proper in this forum pursuant to 735 ILCS 5/2-101 because the

transactions out of which the causes of action arose occurred in this county.

         25.        Plaintiffs and Class Members do not seek to recover punitive damages or

statutory penalties in this case.

                                        FACTUAL ALLEGATIONS

                       Allegations Related to Various Ingredients in the Soups

          26.      Citric acid is an antioxidant and is used by Defendant in processed and canned

foods to artifieially create or alter flavor, to artificially slow or prevent discoloration and to

artificially slow or prevent spoilage.             At all relevant times. Defendant used commercially

manufactured citric acid. According to Defendant’s website: “We add citric acid to control the

acidity of the sauce and make sure it’s shelf stable and safe.” The website continues, citric acid

“can add a sharp or tart flavor. It is commonly used to control the acidity of shelf stable

products.”^

          27.     Ascorbic acid is an antioxidant food additive and is used by Defendant in

processed and eanned foods to artificially create or alter flavor, to artificially slow or prevent


^ https://\vvvvv.vvhatsinmyfood.com/?s=citric-i-acicl (last viewed on February 28, 2020).
                                                   Page 6 of21
                                               Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 8 of 22 Page ID #22




discoloration, to artificially slow or prevent spoilage and to artificially add or replace nutrients

lost in food processing. At all relevant times, Defendant used commercially manufactured

ascorbic acid. According to Defendant’s website: ascorbic acid is “add[ed] to replace the

naturally-occurring vitamin C in tomatoes that may be lost during preparation and cooking of the

soup.”'*


           28.   Succinic acid is a food additive food additive and is used by Defendant in

processed and canned foods to artificially create or alter flavor and to artificially slow or prevent

spoilage. At all relevant times. Defendant used commercially manufactured succinic acid.

According to Defendant’s website: “Succinic acid is [a] natural flavor enhancer made from

fermenting sugar. It is typically used to add a sea-salty flavor.”^

           29.   Monosodium glutamate (MSG) is a food additive and is used by Defendant to

artificially create flavor. At all relevant times. Defendant used commercially manufactured MSG.

According to Defendant’s website, MSG “is used to enhance the food’s savory flavor.”®

           30.   Sodium phosphate a food additive and is used to artificially create or alter flavor

and to artificially create or alter food texture. At all relevant times. Defendant used commercially

manufactured sodium phosphate. According to Defendant’s website: sodium phosphate is “used

to maintain the texture and flavor of the meat and cheese in our recipes.’”

           31.   Disodium guanylate is a food additive ingredient and is used in canned and

processed foods by Defendant to artificially create or alter food flavor. At all relevant times.

Defendant used commercially manufactured disodium guanylate. According to Defendant’s


  littps://\vvv\v.vvhatsinmyfoocl.com/?s=ascoi bic-!-acicl (last viewed on February 29, 2020).
^ https://wvv\v.vvhatsinmyfood.com/?s=succinic-tacid (last viewed on February 29, 2020).
® https://www,vvhatsinmyfood.com/?s=monosodium+glutamate (last viewed on February 29, 2020).
’ https;/Avww.\vhatsinmyfood,com/?s=-sodiLini*phosphate (last viewed on February 29, 2020).
                                              Page 7 of 21
                                          Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 9 of 22 Page ID #23




website: disodium guanylate is a flavor that “help[s] create a savory or an umami flavor.”*

          32.    Disodium inosinate is a food additive used by Defendant in canned and processed

foods to artificially create or alter flavor. At all relevant times, Defendant used commercially

manufactured disodium inordinate.            According to Defendant’s website: disodium inosinate

“help[s] create a savory or an umami flavor.^

          33.    Xanthan gum is a food additive used by Defendant in canned and processed foods

to artificially slow or later natural food separation and to artificially alter food texture. At all

relevant times, Defendant used commercially manufactured xanthan gum. According to

Defendant’s website: xanthan gum is “[a] thickener used to blend our spices and ingredients to

give a consistent flavor and appearance. ”10

                               Allegations Related to Home Style Soups

         34.      Defendant manufactures, markets, advertises, distributes, and sells the Home

Style Soups.

        35.       Plaintiff Vanlaningham and reasonable consumers reasonably believe, define.

and assume that Home Style Soups labeled “No Preservatives Added” do not contain added

preservatives.

        36.       Plaintiff Vanlaningham and reasonable consumers reasonably believe, define.

and assume that Home Style Soups marketed as having “No artificial flavors and no added

preservatives or colors,” do not contain added preservatives or artificial flavors.

        37.       Knowing that consumers like Plaintiffs are interested in purchasing products that


* https://vvwvv.vvhatsinrayfood.com/?s=disodium+guanylate (last viewed on February 29, 2020).
® https://wwvv.vvhatsinmyfood.com/?s=disodiiim+inosinate (last viewed on February 29, 2020).
   https://wvvw.whatsinmyfood.com/?s^xanthan+gLim (last viewed on February 29, 2020).
                                                Page 8 of 21
                                            Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 10 of 22 Page ID #24




do not contain artificial flavors, preservatives or colors, Defendant sought to mislead consumers

and entice purchases and profits by labeling its Home Style Soups as having “No Preservatives

Added,” and marketing its Home Style Soups as having “No artificial flavors and no added

preservatives or colors.”

       38.      By affixing such labels to the packaging of the Home Style Soups and making

such marketing representations. Defendant can and did entice Plaintiff Vanlaningham and

reasonable consumers to pay a premium price for Home Style Soups supposedly made without

artificial flavors, or added preservatives, or added colors.

       39.     The Home Style Soups are not free of added preservatives or artificial flavors

because:

               (a) Harvest Tomato With Basil contains citric acid, ascorbic acid and MSG;

               (b) Healthy Request Harvest With Basil contains citric acid;

               (c) Zesty Tomato Bisque contains citric acid;

               (d) New England Clam Chowder contains succinic acid, MSG, sodium phosphate,
                   disodium inosinate, and disodium guanylate;

               (e) Light New England Clam Chowder contains succinic acid, MSG, sodium
                   phosphate, disodium inosinate, and disodium guanylate;

               (f) Vegetable Medley contains xanthan gum and MSG;

               (g) Minestrone contains xanthan gum and MSG; and

               (h) Potato Broccoli Cheese contains MSG.

       40.     Neither Plaintiff Vanlaningham nor any reasonable consumer would expect the

Preservatives to be in the Home Style Soups labeled “No Preservatives Added.”




                                           Page 9 of 21
                                       Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 11 of 22 Page ID #25




         41.     Neither Plaintiff Vanlaningham nor any reasonable consumer, when reviewing the

Home Style Soups’ labels, would know or should know that the Home Style Soups contained the

Preservatives.

         42.     Neither Plaintiff Vanlaningham nor any reasonable consumer would expect the

Artificial Flavors to be in the Home Style Soups marketed as having “No artificial flavors and no

added preservatives or colors.”

         43.     Neither Plaintiff Vanlaningham nor any reasonable consumer when reviewing the

Home Style Soups’ marketing would know or should know that the Home Style Soups contained

the Artificial Flavors.

         44.     Defendant’s fraudulent and deceptive labels caused Plaintiffs to suffer injury and

damages because Defendant was able to charge, and Plaintiffs and Class Members paid, a

premium for the Home Style Soups supposedly free of preservatives and/or artificial flavors.

Because they are not in fact free of preservatives and/or artificial flavors, the Home Style Soups

were worth less than they were represented to be, and Plaintiff and Class Members paid extra for

them.

         45.     Defendant’s misrepresentation on the Home Style Soups constitutes unfair or

deceptive acts or practices, including but not limited to the use or employment of any deception.

fraud, false pretense, false promise, or misrepresentation within the meaning of the ICFA.

                            Allegations Related to Slow Kettle Soups

         46.     Defendant manufactures, markets, advertises, distributes, and sells the Slow Kettle

Soups.




                                           Page 10 of 21
                                        Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 12 of 22 Page ID #26




        47.     Plaintiff Schwartz and reasonable consumers reasonably believe, define, and

assume that Slow Kettle Soups labeled “Made With Patience, Not Preservatives” do not contain

added preservatives.

       48.      Plaintiff Schwartz and reasonable consumers reasonably believe, define, and

assume that Slow Kettle Soups marketed as having “No artificial flavors - Campbell’s Slow

Kettle Style soups contain no preservatives, no artificial colors, no artificial flavors and no added

MSG,” do not contain added preservatives and/or artificial flavors.

       49.      Knowing that consumers like Plaintiffs are interested in purchasing products that

do not contain artificial flavors, preservatives or colors. Defendant sought to mislead consumers

and entice purchases and profits labeling its Slow Kettle Soups as being “Made With Patience,

Not Preservatives.”

       50.      By affixing such labels to the packaging of the Slow Kettle Soups, Defendant can

and did entice Plaintiff Schwartz and reasonable consumers to pay a premium price for Slow

Kettle Soups supposedly made without artificial colors, artificial flavors, or added preservatives.

       51.     The Slow Kettle Soups are not free of artificial flavors, or added preservatives, or

added colors because:

                (a) Tomato & Sweet Basil Bisque contains citric acid;

                (b) Roasted Red Pepper & Smoked Gouda Bisque contains citric acid;

                (c) New England Clam Chowder contains succinic acid and sodium phosphate;

                (d) New England Clam Chowder With Fresh Cream contains succinic acid and
                    sodium phosphate; and

                (e) Creamy Broccoli Cheddar Bisque contains sodium phosphate.

       52.     Neither Plaintiff Schwartz nor any reasonable consumer would expect the
                                          Page 11 of 21
                                       Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 13 of 22 Page ID #27




Preservatives to be in Slow Kettle Soups labeled “Made With Patience, Not Preservatives.”

        53.      Neither Plaintiff Schwartz nor any reasonable consumer, when reviewing the Slow

Kettle Soups’ labels, would know or should know that the Slow Kettle Soups contained the

Preservatives.

        54.      Neither Plaintiff Schwartz nor any reasonable consumer would expect the Artifical

Flavors to be in Slow Kettle Soups marketed as having “no preservatives, no artificial colors, no

artificial flavors and no added MSG.”

        55.      Neither Plaintiff Schwartz nor any reasonable consumer when reviewing the Slow

Kettle Soups’ marketing would know or should know that the Slow Kettle Soups contained the

Artificial Flavors.

        56.      Defendant’s fraudulent and deceptive labels caused Plaintiffs to suffer injury and

damages because Defendant was able to charge, and Plaintiff and Class Members paid, a premium

for the Slow Kettle Soups supposedly free of preservatives and/or artificial flavors. Because they

are not in fact free of preservatives and/or artificial flavors, the Slow Kettle Soups were worth

less than they were represented to be, and Plaintiff and Class Members paid extra for them.

       57.       Defendant’s misrepresentation on the Slow Kettle Soups constitutes unfair or

deceptive acts or practices, including but not limited to the use or employment of any deception.

fraud, false pretense, false promise, or misrepresentation within the meaning of the ICFA.

                                    CLASS ALLEGATIONS

       58.       Pursuant to 735 ILCS 5/2-801 et. seq.. Plaintiffs bring this action on their own

behalf and on behalf of a proposed class of all other similarly situated persons (“Class Members”

of the “Class”) consisting of:


                                          Page 12 of 21
                                       Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 14 of 22 Page ID #28




               All current citizens of Illinois who purchased Campbell’s Home Style
               Harvest Tomato With Basil soup; Home Style Healthy Request Harvest
               With Basil soup; Home Style Zesty Tomato Bisque soup; Home Style New
               England Clam Chowder soup; Home Style Light New England Clam
               Chowder soup; Home Style Vegetable Medley soup; Home Style
               Minestrone soup; Home Style Potato Broccoli Cheese soup; Slow Kettle
               Tomato & Sweet Basil Bisque soup; Slow Kettle Roasted Red Pepper &
               Smoked Gouda Bisque soup; Slow Kettle New England Clam Chowder
               soup; Slow Kettle New England Clam Chowder With Fresh Cream soup;
               and/or Slow Kettle Creamy Broccoli Cheddar Bisque soup for personal,
               family, or household purposes in the five years preceding the filing of the
               Complaint (the “Class Period”).

       59.     Excluded from the Class are: (a) federal, state, and/or local governments.

including, but not limited to, their departments, agencies, divisions, bureaus, boards, sections.

groups, counsels, and/or subdivisions; (b) any entity in which Defendant has a controlling

interest, to include, but not limited to, their legal representative, heirs, and successors; (c) all

persons who are presently in bankruptcy proceedings or who obtained a bankruptcy discharge in

the last three years; and (d) any judicial officer in the lawsuit and/or persons within the third

degree of consanguinity to such judge.

       60.     Upon information and belief, the Class consists of hundreds of purchasers.

Accordingly, it would be impracticable to join all Class Members before the Court.

       61.     There are numerous and substantial questions of law or fact common to all the

members of the Class and which predominate over any individual issues. Included within the

common question of law or fact are:

               a.      whether the representations that the Soups are free of preservatives is unfair,
                       false, misleading, and deceptive;

               b.      whether Defendant intended that Plaintiffs and the Class Members would
                       rely on its preservative-free representations;



                                          Page 13 of 21
                                       Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 15 of 22 Page ID #29




                  c.       whether Defendant violated the ICFA by selling the Soups with false,
                           misleading, and deceptive representations;

                  d.       whether Defendant breached express and/or implied warranties of
                           merchantability;

                  e.       whether Defendant breached express and/or implied warranties of fitness
                           for a particular purpose;

                  f        whether Defendant’s acts constitute deceptive, unfair, and fraudulent
                           business acts and practices or deceptive, untrue, and misleading
                           merchandising practices;

                  g-       whether Defendant has been unjustly enriched; and

                  h.       the proper measure of damages sustained by Plaintiffs and Class Members.

            62.        The claims of the Plaintiffs are typical of the claims of Class Members, in that

  they share the above-referenced facts and legal claims or questions with Class Members, there

  is a sufficient relationship between the damage to Plaintiffs and Defendant’s conduct affecting

   Class Members, and Plaintiffs have no interests adverse to the interests other Class Members.

      63.         Plaintiffs will fairly and adequately protect the interests of Class Members and has

retained counsel experienced and competent in the prosecution of complex class actions including

complex questions that arise in consumer protection litigation.

      64.         A class action is superior to other methods for the fair and efficient adjudication

of this controversy, since individual joinder of all Class Members is impracticable and no other

group method of adjudication of all claims asserted herein is more efficient and manageable for

at least the following reasons:

                  a.       the claim presented in this case predominates over any questions of law or
                           fact, if any exists at all, affecting any individual member of the Class;




                                              Page 14 of 21
                                           Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 16 of 22 Page ID #30




                b.      absent a Class, the Class Members will continue to suffer damage and
                        Defendant’s unlawful conduct will continue without remedy while
                        Defendant profits from and enjoys its ill-gotten gains;

                c.      given the size of individual Class Members’ claims, few, if any. Class
                        Members could afford to or would seek legal redress individually for the
                        wrongs Defendant committed against them, and absent Class Members have
                        no substantial interest in individually controlling the prosecution of
                        individual actions;

                d.      when the liability of Defendant has been adjudicated, claims of all Class
                        Members can be administered efficiently and/or determined uniformly by
                        the Court; and

                e.      this action presents no difficulty that would impede its management by the
                        court as a class action which is the best available means by which Plaintiffs
                        and members of the Class can seek redress for the harm caused to them by
                        Defendant.

        65.     Because Plaintiffs seek relief for the entire Class, the prosecution of separate

actions by individual members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual member of the Class which would establish incompatible

standards of conduct for Defendant.

       66.      Further, bringing individual claims would overburden the Courts and be an

inefficient method of resolving the dispute which is the center of this litigation. Adjudications

with respect to individual members of the Class would, as a practical matter, be dispositive of the

interest of other members of the Class who are not parties to the adjudication and may impair or

impede their ability to protect their interests. Thus, class treatment is a superior method for

adjudication of the issues in this case.

                                     CLAIMS FOR RELIEF

                                 Count I - Violation of the ICFA

       67.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if
                                              Page 15 of 21
                                           Case No.; 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 17 of 22 Page ID #31




fully set forth herein.

        68.     The ICFA declares the following to be unlawful: “Unfair methods of competition

and unfair or deceptive acts or practices, including but not limited to the use or employment of

any deception, fraud, false pretense, false promise, misrepresentation or the concealment.

suppression or omission of any material fact, with intent that others rely upon the concealment.

suppression or omission of such material fact... in the conduct of any trade or commerce[.]” 815

Ill. Comp. Stat. Ann. 505/2.

       69.      Defendant’s conduct in advertising and selling the Home Style Soups as having

“No Preservatives Added” when they in fact contain added preservatives constitutes the act, use

and employment of deception, fraud, false pretenses, false promises, misrepresentation, and

unfair practices in the conduct of Defendant’s trade or commerce.

       70.      Defendant’s conduct in advertising and selling the Slow Kettle Soups as being

“Made With Patience, Not Preservatives” when they in fact contain added preservatives

constitutes the act, use and employment of deception, fraud, false pretenses, false promises.

misrepresentation, and unfair practices in the conduct of Defendant’s trade or commerce.

       71.      Defendant intended that Plaintiffs and the Class Members would rely on its “No

Preservatives Added” and “Made With Patience, Not Preservatives” representations. Defendant

is aware that consumers like Plaintiffs and Class Members are becoming more and more

interested in purchasing products that do not contain potentially harmful preservatives.

Defendant intended to prey on this interest.

       72.      The “No Preservatives Added” and “Made With Patience, Not Preservatives”

misrepresentations are material because they concerns the type of information upon which a

                                         Page 16 of 21
                                      Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 18 of 22 Page ID #32




reasonable consumer would be expected to rely in deciding whether to purchase.

        73.       Because Defendant is in the business of selling the Soups, Defendant committed

the unfair and deceptive acts in the conduct of its trade and commerce.

        74.       Defendant’s practice of advertising and selling the Soups as having “No

Preservatives Added” and being “Made With Patience, Not Preservatives” when they in fact

contain the Preservatives is also unfair. The practice offends public policy and is immoral.

unethical, and unscrupulous because Illinois consumers are increasingly interested in purchasing

and using products without preservatives. Selling the Soups as preservative-free when they are

not offends the public’s expectation to be told the truth about the products they are buying.

        75.       Defendant’s conduct causes substantial injury to Plaintiffs and reasonable

consumers. Not only are reasonable consumers being misled into purchasing Soups that are not

what they are represented to be, but exposing consumers to unwanted preservatives is

substantially injurious.

       76.        Neither Plaintiffs nor any reasonable consumer would expect to find the

Preservatives in Soups labeled “No Preservatives Added” or “Made With Patience, Not

Preservatives.”

       77.       Neither Plaintiffs nor any reasonable consumer when reviewing the Soups’ labels

would know nor should know that citric acid, ascorbic acid, succinic acid, sodium phosphate, or

xanthan gum are preservatives.

       78.       Defendant knowingly, willfully, and intentionally labeled and marketed its Home

Style Soups as having “No Preservatives Added,” despite knowing they contained the

Preservatives.

                                          Page 17 of 21
                                       Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 19 of 22 Page ID #33




        79.      Defendant knowingly and intentionally labeled and marketed its Slow Kettle

Soups as being “Made With Patience, Not Preservatives,” despite knowing they contained the

Preservatives.

        80.      Knowingly and intentionally including the Preservatives in its Soups labeled and

marketed as having “No Preservatives Added” or “Made With Patience, Not Preservatives”

demonstrates a conscious disregard for Plaintiffs’ and Class Members’ welfare

        81.      Because the Soups are not free of preservatives as they are represented to be, the

Soups as sold were worth less than the Soups as represented, and Plaintiffs and Class Members

paid a premium for them. Had the whole truth been known. Plaintiffs and Class Members would

not have purchased the Soups. Further, there are competitive soup manufacturers that sell soups

with “no preservatives” that are less expensive.

        82.      Plaintiffs and Class Members were deceived by the “No Preservatives Added”

and/or “Made With Patience, Not Preservatives” labels on the Soups and suffered economic

damages as a proximate result of Defendant's unlawful conduct as alleged herein, including the

difference between the actual value of the Soups and the value of the Soups if they had been as

represented.

                   Count II - Breach of Express Warranty, in the Alternative

        83.      Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if

fully set forth herein.

        84.      Defendant made the affirmation of fact and the promise to Plaintiffs and the Class

Members that the Home Style Soups contain “No Preservatives Added,” guaranteeing to Plaintiff

and the Class Members that the Home Style Soups were in conformance with the representation.

                                           Page 18 of 21
                                        Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 20 of 22 Page ID #34




       85.        Defendant made the affirmation of fact and the promise to Plaintiffs and the Class

Members that the Slow Kettle Soups are “Made With Patience, Not Preservatives,” guaranteeing

to Plaintiff and the Class Members that the Slow Kettle Soups were in conformance with the

representation.

       86.        These affirmations of fact and promise became part of the basis of the bargain in

which Plaintiffs and Class Members purchased Defendant’s Soups, and Plaintiffs and Class

Members relied on the affirmation when making their purchasing decisions.

       87.        Defendant breached its express warranty that the Home Style Soups had “No

Preservatives Added,” by providing Plaintiffs and Class Members with Soups that contained the

Preservatives.

       88.        Defendant knew that the particular Soups Plaintiffs bought in fact contained the

Preservatives when it manufactured and distributed the Soups. Therefore, Plaintiffs were not

required to give Defendant pre-suit notice of the nonconforming goods because Defendant knew

that every single can of the Soups manufactured contained the Preservatives, as demonstrated by

its packaging, labels, and website. Further, Defendant’s fraudulent practices and breach such as

putting Preservatives in the Soups and labeling them “No Preservatives” constitute an incurable

defect in that Plaintiffs have already consumed the Soup and in that Defendant refuses to sell its

Soup with accurate labeling.

       89.        As a result of Defendant’s breach of warranty. Defendant has directly and

proximately injured and caused damages to Plaintiffs and the Class Members by depriving them

of the benefit of their bargain in that they bought Soups that were not what they were was

represented to be; Plaintiffs and the class have spent money on Soups that had less value than

                                           Page 19 of 21
                                        Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 21 of 22 Page ID #35




was reflected in the premium purchase price they paid for the Soups.

        90.     Because Defendant made the affirmations of fact and promise directly on its own

labels and packaging, privity is not required to bring this claim.

                          Count III - Unjust Enrichment, in the Alternative

        91.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if

fully set forth herein.

        92.     By purchasing the Soups, Plaintiffs and the Class Members conferred a benefit on

Defendant in the form of the purchase price of the fraudulent Soups.

        93.     Defendant appreciated the benefit because, were consumers not to purchase the

Soups, Defendant would have no sales and make no money.

        94.     Defendant's acceptance and retention of the benefit is inequitable and unjust and

violates the fundamental principles of justice, equity, and good conscience because the benefit

was obtained by Defendant's fraudulent and misleading representations about the Soups.

       95.      Equity cannot in good conscience permit Defendant to be economically enriched

for such actions at Plaintiffs’ and Class Members’ expense and in violation of Illinois law, and

therefore restitution and/or disgorgement of such economic enrichment is required.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all similarly situated persons.

prays the Court:

                a.        grant certification of this case as a class action;

                b.        appoint Plaintiffs as Class Representatives and Plaintiffs’ counsel as Class
                          Counsel;


                                             Page 20 of 21
                                          Case No.: 20-L-
Case 3:20-cv-00647-GCS Document 3-1 Filed 07/01/20 Page 22 of 22 Page ID #36




             c.        award compensatory damages to Plaintiffs and the proposed Class, or,
                       alternatively, require Defendant to disgorge or pay restitution of its ill-
                       gotten gains;

             d.        award pre- and post-judgment interest;

             e.        award reasonable and necessary attorneys’ fees and costs; and

             f         for all such other and further relief, as may be just and proper.

Dated: March 6, 2020                  Haunah Vanlaningham and Danielle Schwartz, individually,
                                      and on behalf of a class of similarly situated current Illinois
                                      citizens. Plaintiffs


                              By;
                                      David C. Nelson (ARDC 6225722)
                                      Nelson & Nelson, Attorneys at Law, P.C.
                                      420 North High Street
                                      Belleville IL 62220
                                      Tel:    618-277-4000
                                      Email: dnelson@nelsonlawpc.com

                                      Matthew H. Armstrong (ARDC 6226591)
                                      Armstrong Law Firm LLC
                                      8816 Manchester Rd., No. 109
                                      St. Louis MO 63144
                                      Tel:   314-258-0212
                                      Email: matt@mattarmstronglaw.com

                                      Attorneys for Plaintiffs and the Putative Class




                                          Page 21 of 21
                                       Case No.: 20-L-
